Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 1 of 26

                 2020-05819 / Court: 129




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 2 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 3 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 4 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 5 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 6 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 7 of 26

                 2020-05819 / Court: 129




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 8 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 9 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 10 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 11 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 12 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 13 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 14 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 15 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 16 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 17 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 18 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 19 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 20 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 21 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 22 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 23 of 26




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                EXHIBIT A
    Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 24 of 26                                 3/2/2020 9:41 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 41279727
                                                                                                   By: JONATHAN PATTON
                                                                                                     Filed: 3/2/2020 9:41 AM

                                     CAUSE NO. 2020-05819

GREAT LAKES INSURANCE SE and    §                          IN THE DISTRICT COURT OF
IRONSHORE EUROPE DAC as subrogees
                                §
of FURNITURE PROCUREMENT        §
SERVICES, L.L.C. a/k/a FURNITURE§
PROCUREMENT SERVICES LP,        §
                                §                            HARRIS COUNTY, TEXAS
     Plaintiff,                 §
                                §
V.                              §
                                §
MAUSER USA, LLC as successor to §
NATIONAL CONTAINER GROUP, LLC, §                             129th JUDICIAL DISTRICT
                                §
     Defendant.

       DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

        Defendant, MAUSER USA, LLC as successor to NATIONAL CONTAINER GROUP,

LLC, files this their Original Answer to Plaintiff’s Original Petition and would respectfully show

the Court as follows:

                                               I.

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant denies each and

every, all and singular, the material allegations contained in Plaintiff’s Petition, and demands strict

proof thereof as required by the constitution and laws of the State of Texas.

                                               II.

        Defendant pleads Chapter 33 of the Texas Civil Practice and Remedies Code and asks the

Court and Jury to consider the relative damages and conduct of the parties and all tortfeasors,

including the Plaintiff, and accord the Defendant full benefit of said law. Defendant is entitled to

an offset, credit or percentage reduction based upon any determination of the relative fault of all

persons and tortfeasors or upon the amount of money paid by all other Defendants, persons, and/or

tortfeasors to Plaintiff.



                                                     1
7740092v1
03982.506                                                                                    EXHIBIT A
    Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 25 of 26



                                               III.

        Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Defendant hereby demands a

trial by jury and makes application thereof.

                                               IV.

        Pursuant to Texas Rule of Civil Procedure 194, Defendant hereby requests that Plaintiff

disclose, within thirty (30) days of the service of this request, the information or material described

in Rule 194.2.

                                               PRAYER

        Defendant, MAUSER USA, LLC as successor to NATIONAL CONTAINER GROUP,

LLC, prays that upon trial hereof, Plaintiff take nothing from Defendant, and that Defendant

recover all costs of court and such other and further relief at law or in equity to which it may be

justly entitled.

                                               Respectfully submitted,

                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                               By: /s/ Sandy Huynh ________________________
                                                   Zandra E. Foley
                                                   State Bar No. 24032085
                                                   Sandy Huynh
                                                   State Bar No. 24057454
                                                   One Riverway, Suite 1400
                                                   Houston, Texas 77056
                                                   Telephone: (713) 403-8210
                                                   Telecopy: (713) 403-8299
                                                   E-Mail: zfoley@thompsoncoe.com
                                                   E-Mail: shuynh@thompsoncoe.com

                                               ATTORNEYS FOR DEFENDANT,
                                               MAUSER USA, LLC as successor to
                                               NATIONAL CONTAINER GROUP, LLC




                                                  2
7740092v1
03982.506                                                                                 EXHIBIT A
    Case 4:20-cv-00753 Document 1-1 Filed on 03/03/20 in TXSD Page 26 of 26



                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been furnished
to all counsel of record on this 2nd day of March, 2020, via e-filing:


                                             /s/ Sandy Huynh
                                              Sandy Huynh




                                                3
7740092v1
03982.506                                                                             EXHIBIT A
